DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-9, and 11-19 are allowed in this Office action.

Summary of Related Prior Arts
The prior arts on record are summarized as follows:
i)	Zarella (Pub. No. US 2015/0120583) teaches comparing behavior between multiple users of social media services to determine coordinated activity. An index is created and used to extract uncommon features from social media messages. A collision between users is detected when their messages have the same uncommon feature. A number and/or frequency of collisions may indicate a probability that users are engaged in coordinated activity. A comparison of user accounts with multiple collisions may be executed to identify similar content as coordinated activity. A visualization tool constructs a network graph that shows relationships between users in social networks, and can be used to discover coordinated users engaged in misuse of social media.

Bohm et al. (Pub. No. US 2013/0138749) teaches social media listening, analytics, and engagement wherein a user and an associated system may listen to and analyze social media content based on one or more key terms. The system may expand the key terms and listen to additional social media content based on the expanded terms. The system may also enable a user to engage social media participants related to the social media content via multiple campaigns. 
iii)	Garg et al. (Pub. No. US 2014/0143329) teaches ranking one user's connections in an electronic social network. A user's connections with other users are identified in an electronic social network, and a plurality of data sources is analyzed for electronic communications between the one user and the other users. Each of the other users is calculated with the probability that the one user will communicate with that other user based on the analyzed plurality of data sources, and rank the one user's connections with the other users based on the calculated probabilities.
iv)	Golden et al. (Pub. No. US 2015/0081417) teaches collaborative marketing with online brand engagement advertising is provided and includes receiving specification data for brand engagement advertising campaigns from a sponsor. The specification data includes data indicating a brand engagement advertising activity and a group incentive. A server receives a selection of a designated brand engagement advertising campaign and monitors performance of the brand engagement advertising activities. The server generates a notification of a group incentive for a group of users 
v)	Kelly et al. (Pub. No. US 2016/0048556) teaches tweets may be filtered by peak date such as all, today, past week, past month, custom date range, and the like. The tweets may be filtered by M score, re-tweets, original post date, peak, peakedness, name of poster, screen name of poster, and the like. One way to filter by M score is by use of a slider to obtain an audience that is more niche or broader, as described elsewhere herein. Data regarding each displayed may include an M score the number of influential re-tweets, the number of re-tweet, the posted date, the peak date, a graphic of the peak pattern, icons with which to take action such as reply/re-tweet/favorite, name, screen name, and the like.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 1-9, and 11-19:
In interpreting the claims filed on 19 November 2021, in view of the prosecution history and the available prior art, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, and 11.
Other dependent claims are also allowed based on their dependencies on claims 1, and 11.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                November 29, 2021